                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA,
      Plaintiff,
      v.
                                                        No. 3:19-cr-62 (VAB)
 THERESA FOREMAN,
      Defendant.


                ORDER AND RULING ON MOTION FOR RESTITUTION

        On March 4, 2019, following a one-count Information, Ms. Foreman pled guilty to tax

evasion, in violation of 26 U.S.C. § 7201. See Information, ECF No. 1 (Mar. 4, 2019); Plea

Agreement, ECF No. 5 (Mar. 4, 2019).

        On January 6, 2020, Ms. Foreman was sentenced to a term of imprisonment for one year

and one day, a three-year term of supervised release, and a special assessment of $100.00.

Judgment, ECF No. 46 (Jan. 28, 2020). Ms. Foreman was instructed to self-surrender on

February 28, 2020 at 2:00 p.m. Id. Restitution would be assessed at a later date. Id.

        On March 25, 2020, the Government filed a motion for a restitution order. Mot. for

Restitution Order, ECF No. 48 (Mar. 25, 2020) (“Mot.”).

        Ms. Foreman has not responded.

        For the reasons explained below, the Court GRANTS the Government’s motion and

orders Ms. Lewis to pay restitution in the amount of $640,209.46.

   I.      STANDARD OF REVIEW

        The Mandatory Victim Restitution Act (“MVRA”) “provide[s] full compensation to

victims of certain types of crimes . . . including crimes against property in which an identifiable

victim has suffered a pecuniary loss[.]” U.S. v. Smathers, 879 F.3d 453, 459 (2d Cir. 2018); see

also 18 U.S.C. §§ 3663A and 3664 (codified provisions of the MVRA). “[T]he term ‘victim’

                                                 1
means a person directly and proximately harmed as a result of the commission of an offense . . . .

” 18 U.S.C. § 3663A(a)(2). Because restitution is a compensatory remedy and because the

MVRA limits restitution to the amount of a victim’s actual loss, “a restitution order must be tied

to the victim’s actual, provable, loss.” U.S. v. Zangari, 677 F.3d 86, 91 (2012) (citations

omitted); see also U.S. v. Boccagna, 450 F.3d 107, 115 (2d Cir. 2006) (“[I]t can be fairly said

that the ‘primary and overarching’ purpose of the MVRA ‘is to make victims of a crime whole,

to fully compensate these victims for their losses and to restore these victims to their original

state of well-being.’” (quoting U.S. v. Simmonds, 235 F.3d 826, 831 (3d Cir. 2000)); see also

Paroline v. U.S., 572 U.S. 434, 456 (2014) (“The primary goal of restitution is remedial or

compensatory, but it also serves punitive purposes[.]” (citations omitted)).

       The victim “must have endured a financial loss that was ‘directly and proximately’

caused by a defendant’s fraud.” U.S. v. Calderon, 944 F.3d 72, 95 (2d Cir. 2011) (emphasis

omitted) (quoting U.S. v. Paul, 634 F.3d 668, 676 (2d Cir. 2011)). “[A] district court cannot

properly order restitution under the MVRA unless the victim’s harm resulted from the offense of

conviction[.]” U.S. v. Reifler, 446 F.3d 65, 135 (2d Cir. 2006). “So to say that one event was a

proximate cause of another means that it was not just any cause, but one with a sufficient

connection to the result.” Paroline v. U.S., 572 U.S. 434, 444 (2014).

       “‘Any dispute as to the proper amount or type of restitution shall be resolved by the court

by the preponderance of the evidence.” U.S. v. Green, No. 3:16-cr-20 (MPS), 2016 WL 6652442,

at *3 (D. Conn. Nov. 7, 2016) (quoting 18 U.S.C. § 3664(e)). The Government “bears the burden

of establishing by a preponderance of the evidence that each individual it claims is entitled to

restitution was actually a ‘victim[,]’” Calderon, 944 F.3d at n.9 (2d Cir. 2019) (quoting U.S. v.

Archer, 671 F.3d 149, 173 (2d Cir. 2011)), and the amount of loss sustained by a victim, 18



                                                  2
U.S.C. § 3664(e). “The preponderance standard ‘must be applied in a practical, common-sense

way.’” U.S. v. Bryson, No. 3:13-cr-00041 (JCH), 2015 WL 4619637, at *1 (D. Conn. July 31,

2015) (quoting U.S. v. Gushlak, 728 F.3d 184, 196 (2d Cir. 2013)).

   II.      DISCUSSION

         The plea agreement contemplated total restitution of $712,445.71, with $688,506.71 to

the IRS and $23,939.00 to individuals. Plea Agreement at 3. “Since the filing of the plea

agreement, the parties have made certain adjustments in [Ms. Foreman’s] favor,” and the

Government submits a proposed restitution order with an adjusted total that accounts for the

changes. Id. ¶ 4. Specifically,

            •   “For 2011, the proposed restitution order reallocates payments between interest
                and penalties/fees, to ensure correct crediting.” Id. ¶ 4(a).

            •   “The proposed restitution order also removes . . . A.N.N., and the $2,200 that
                would otherwise have been due to her . . . . [a]s such, the total amount to be paid
                to individuals is reduced by $2,200 and is $21,739.” Id. ¶ 4(b).

            •   “For 2013, the amount of criminal tax loss has been adjusted to $39,227.87. For
                restitution purposes, the amount to be allocated to 2013 is $17,488.87 because,
                consistent with the plea agreement, the $21,739 due to others is subtracted.” Id. ¶
                4(c).

            •   “For 2014, the amount to be paid to the IRS in restitution has been adjusted to
                $227,485.88.” Id. ¶ 4(d).

            •   “Total restitution to the IRS for the 2010 through 2014 tax years is $618,470.46.”
                Id. ¶ 4(e).

         This results in a total criminal loss of $640,209.46. Id. ¶ 5.

         As Ms. Foreman agreed to pay a greater amount in the plea agreement and the

Government is seeking less, the Court will award restitution of $640,209.46.




                                                    3
   III.      CONCLUSION

          For the reasons explained above, the Court GRANTS the Government’s motion and

orders Ms. Lewis to pay restitution in the total amount of $640,209.46.

          SO ORDERED at Bridgeport, Connecticut, this 3rd day of April, 2020.

                                                              /s/ Victor A. Bolden
                                                            Victor A. Bolden
                                                            United States District Judge




                                                4
